    Case 19-10355-MBK         Doc 51     Filed 10/03/19 Entered 10/04/19 12:35:03             Desc Main
                                        Document      Page 1 of 3




      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)                        Order Filed on October 3, 2019
                                                                                        by Clerk
      Jonathan Schwalb, Esq.                                                    U.S. Bankruptcy Court
                                                                                 District of New Jersey
      Friedman Vartolo LLP
      85 Broad Street, Suite 501
      New York, New York 10004
      Attorneys for SN Servicing Corporation as Servicer for
      SRP 2013-3,
      U.S. Bank TrustLLC National Association, as Trustee of the
      P: (212)Series
      Lodge    471-5100
                     III Trust
      Bankruptcy@FriedmanVartolo.com
      P: (212) 471-5100
      Bankruptcy@FriedmanVartolo.com
      IN RE:                                                       CASE NO.: 19-10355
      IN RE:
                                                                   CHAPTER: 13
      Robert
      John J. A. D’Angelo
              Adamo, Jr.
                                                                   HON. JUDGE.:
      Debtors                                                      Michael B. Kaplan
      Debtors
                                                                   HEARING DATE:
                                                                   September 25, 2019 at 9:00 AM


      ORDER GRANTING IN-REM RELIEF FROM THE AUTOMATIC STAY REGARDING
                              REAL PROPERTY

       The relief set forth on the following pages numbered two to three (2-3) is hereby ORDERED.




DATED: October 3, 2019
Case 19-10355-MBK          Doc 51     Filed 10/03/19 Entered 10/04/19 12:35:03             Desc Main
                                     Document      Page 2 of 3




        Upon the motion of SN Servicing Corporation as Servicer for U.S. Bank Trust National
Association, as Trustee of the Lodge Series III Trust, for vacatur of the automatic stay under 11
U.S.C. § 362(d)(1), in rem relief under 11 U.S.C. § 362(d)(4)(A), and waiver of the stay
provision under Fed R. Bankr. Pr. 4001(a)(3) as to certain property as hereinafter set forth, and
for cause shown, it is


        ORDERED that the automatic stay is vacated, in rem relief is granted, and the 14-day
stay after entry of this Order is waiver to permit the movant to immediately institute or resume
and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
pursue the movant’s rights in the following:


        [X] Real property more fully described as: 1961 Bayonne Avenue, Whiting, NJ 08759
        [ ] Personal property more fully described as: N/A


        It is further ORDERED that the movant may join the debtor and any trustee appointed in
this case as defendants in its action(s) irrespective of any conversation to any other chapter of the
Bankruptcy Code; and it is further


        ORDERED, that the stay afforded by 11 U.S.C. § 362(a) be, and is hereby, modified to
permit SN Servicing Corporation as Servicer for U.S. Bank Trust National Association, as
Trustee of the Lodge Series III Trust, it’s successors and/or assigns, to pursue its rights under
applicable state law with respect to the premises 1961 Bayonne Avenue, Whiting, NJ 08759; and
it is further


        ORDERED, that, under 11 U.S.C. § 362(d)(4), and provided that this order is recorded in
conformity therewith, this order terminating the automatic stay under 11 U.S.C. § 362(a) as to
Movant's interest in the Property shall be binding in any other case filed under the Bankruptcy
Code purporting to affect the Property that is filed not later than two years after the date of this
order, such that the automatic stay under 11 U.S.C. § 362(a) shall not apply to Movant’s interest
in the Property; and it is further
Case 19-10355-MBK          Doc 51    Filed 10/03/19 Entered 10/04/19 12:35:03             Desc Main
                                    Document      Page 3 of 3




        ORDERED, that the instant order is binding in the event of a conversion; and it is further


        ORDERED, that the trustee be informed of any surplus monies resulting from the sale of
the collateral; and it is further


       ORDERED, that the Co-Debtor stay against “Lori Adamo” is lifted pursuant to 11
U.S.C. 1301(c); and it is further


        ORDERED that the Movant is granted reasonable attorney fees in the amount of $850.00
and costs in the amount of $181.00 as provided in the loan documents; and it is further


        ORDERED, that the movant shall serve this order on the debtor, any trustee, and any
other party who entered an appearance on the motion.
